            Case 3:19-cv-00736-HZ   Document 1       Filed 05/10/19   Page 1 of 8




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                             UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON, PORTLAND DIVISION



TRUSTEES OF THE OREGON-WASHINGTON                )     Civil No. ___________________
CARPENTERS-EMPLOYERS HEALTH AND                  )
WELFARE TRUST FUND, TRUSTEES OF                  )
THE OREGON-WASHINGTON                            )     COMPLAINT (Breach of Collective
CARPENTERS-EMPLOYERS PENSION                     )     Bargaining Agreement and Violation
TRUST FUND, TRUSTEES OF THE OREGON-              )     of ERISA)
WASHINGTON CARPENTERS-EMPLOYERS                  )
VACATION-SAVINGS TRUST FUND,                     )
TRUSTEES OF THE OREGON-WASHINGTON                )
CARPENTERS-EMPLOYERS                             )
APPRENTICESHIP AND TRAINING TRUST                )
FUND, TRUSTEES OF THE CONTRACT                   )
ADMINISTRATION FUND, TRUSTEES OF                 )
CARPENTERS INTERNATIONAL TRAINING                )
FUND, and the PACIFIC NORTHWEST                  )
REGIONAL COUNCIL OF CARPENTERS,                  )
                                                 )
               Plaintiffs,                       )
                                                 )
      v.                                         )
                                                 )
TBH & ASSOCIATES, LLC,                           )
                                                 )
               Defendant.                        )
                                                 )

///   ///

Page 1 – COMPLAINT
            Case 3:19-cv-00736-HZ       Document 1      Filed 05/10/19     Page 2 of 8




       Plaintiffs allege:

                                                I

                                        THE PARTIES

       1.      Plaintiffs are the Trustees of the Oregon-Washington Carpenters-Employers

Health and Welfare Trust Fund (Health Fund), the Oregon-Washington Carpenters-Employers

Pension Trust Fund (Pension Fund), the Oregon-Washington Carpenters-Employers Vacation-

Savings Trust Fund (Vacation Fund), the Oregon-Washington Carpenters-Employers

Apprenticeship and Training Trust Fund (Local Training Fund), the Carpenters International

Training Fund (International Training Fund), the Contract Administration Fund (Contract Fund)

(collectively, “Trust Funds”) and the Pacific Northwest Regional Council of Carpenters (Union).

       2.      The Health Fund, Vacation Fund, Local Training Fund and International Training

Fund are “employee welfare benefit plans” as that term is defined in 29 U. S. C. § 1002(1) of the

Employee Retirement Income Security Act of 1974, as amended (ERISA). The Pension Fund is

an “employee pension benefit plan” as that term is defined in 29 U.S.C. § 1002(2)(A) of ERISA.

Numerous employers pay fringe benefit contributions to the Health Fund, Pension Fund,

Vacation Fund, Local Training Fund and International Training Fund, and these funds are

“multiemployer plans” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA. The

Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund have discretionary authority and control over the management of the

Trust Funds and are “fiduciaries” as that term is defined in 29 U.S.C. § 1002(21)(A) of ERISA.

       3.      The Union is a labor organization with its principal office and place of business in

SeaTac, Washington. The Union is the successor to the Pacific Northwest District Council of

Carpenters.

Page 2 – COMPLAINT
             Case 3:19-cv-00736-HZ      Document 1      Filed 05/10/19     Page 3 of 8




       4.       The Contract Fund is a trust fund created pursuant to a trust agreement. The

Contract Fund is governed by a board of trustees.

       5.       Defendant is an Washington limited liability company. At all times material to

this proceeding (November 2018 through March 2019), defendant has been an “employer” as

that term is defined in 29 U.S.C. § 152(2) of the Labor-Management Relations Act (LMRA) and

29 U.S.C. § 1002(5) of ERISA and has been engaged in an “industry or activity affecting

commerce” as that term is defined in 29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. §

1002(12) of ERISA.

                                                II

                                        JURISDICTION

       6.       The Court has jurisdiction over the First and Second Claims for Relief brought by

the Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund against defendant for violation of the provisions of 29 U.S.C. §§

1132(a)(3) and 1145 of ERISA pursuant to 29 U.S.C. § 1132(e)(1) of ERISA.

       7.       At all times material to this proceeding (November 2018 through March 2019), a

written collective bargaining agreement has existed between the Union and defendant. The

collective bargaining agreement covers employees in an industry affecting commerce and the

activities of defendant affect commerce. The Court has jurisdiction over all Claims for Relief

brought by each plaintiff against defendant pursuant to the provisions of 29 U.S.C. § 185(a) of

the LMRA.

///    ///

///    ///

///    ///

Page 3 – COMPLAINT
            Case 3:19-cv-00736-HZ        Document 1       Filed 05/10/19     Page 4 of 8




                                                 III

                                             JOINDER

       8.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims each plaintiff has

against defendant.

                                                 IV

                                       COMMON FACTS

       9.      At all times material to this proceeding (November 2018 through March 2019),

defendant has been bound by a written collective bargaining agreement with the Union. Under

the terms of the collective bargaining agreement, defendant agreed to be bound by the terms and

conditions of the Trust Agreements which created the Trust Funds. Defendant further agreed to

pay fringe benefit contributions on behalf of its employees performing work under the collective

bargaining agreement to the Trustees of the Trust Funds, and to remit union dues to the Union.

Defendant further agreed to file monthly remittance report forms and to pay fringe benefit

contributions and union dues to the Trustees of the Trust Funds and Union by the 20th day of the

month following the month in which the work was performed.

       10.     The Trust Agreements which created the Trust Funds (except the International

Training Fund) provide that, if an employer fails to make a timely payment of fringe benefit

contributions, the employer is liable for the delinquent fringe benefit contributions, interest on

the delinquent or late paid fringe benefit contributions at the rate of 12 percent per annum from

the date each contribution became due until paid and liquidated damages in an amount equal to

one percent of the delinquent or late paid fringe benefit contributions for each month that the

fringe benefit contributions are late or delinquent.

Page 4 – COMPLAINT
             Case 3:19-cv-00736-HZ      Document 1       Filed 05/10/19     Page 5 of 8




       11.      The Trust Agreement that created the International Training Fund provides that, if

an employer fails to make a timely payment of fringe benefit contributions, the employer is liable

for interest on the delinquent fringe benefit contributions at the rate of 1.5% per month,

compounded monthly, from the date the contributions became due, until paid, and liquidated

damages in an amount equal to 20% of the late paid fringe benefit contributions, or the amount

of interest owed, whichever amount is greater.

       12.      The Union is entitled to recover the union dues pursuant to the terms of the

collective bargaining agreement, and interest on the delinquent or late paid union dues from the

date payment became due until paid at the rate of nine percent per annum pursuant to the

provisions of ORS 82.010.

                                                 V

                                 FIRST CLAIM FOR RELIEF

       13.      Plaintiffs hereby reallege and hereby incorporate by reference paragraphs 1

through 12 of their complaint as though fully set forth herein.

       14.      Defendant has failed to file its December 2018 through March 2019 remittance

report forms, and the time therefore has expired. Defendant should be required to file its

December 2018 through March 2019 remittance report forms, together with all report forms that

become due throughout the pendency of this lawsuit, pay all delinquent fringe benefit

contributions and union dues that are owed based on the information contained therein, pay

interest on the delinquent fringe benefit contributions and union dues from the date each payment

became due until paid, and pay liquidated damages on the delinquent fringe benefit contributions

owed to the Trust Funds.

///    ///

Page 5 – COMPLAINT
             Case 3:19-cv-00736-HZ       Document 1      Filed 05/10/19     Page 6 of 8




       15.      The Trustees of the Trust Funds are entitled to recover their reasonable attorney

fees from defendant pursuant to the terms of the Trust Agreements.

       16.      The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund are also entitled to recover their reasonable attorney fees

from defendant pursuant to the provisions of 29 U.S.C. § 1132(g)(2)(D) of ERISA.

                                                    VI

                                SECOND CLAIM FOR RELIEF

       17.      The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund hereby reallege and incorporate by reference paragraphs 1

through 12 of their complaint as though fully set forth herein.

       18.      Defendant failed to timely pay its fringe benefit contributions for the work month

of November 2018. As a result, defendant owes $12.46 in interest to the Trustees of the Health

Fund, Pension Fund, Vacation Fund, Local Training Fund and International Training Fund.

       19.      The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund are entitled to recover their reasonable attorney fees from

defendant pursuant to the terms of the Trust Agreements that created those Trust Funds, and

pursuant to 29 U.S.C. § 1132(g)(2)(D) of ERISA.

                                                VII

                                 THIRD CLAIM FOR RELIEF

       20.      Plaintiffs reallege and hereby incorporate by reference paragraphs 1 through 12 of

their complaint as though fully set forth herein.

///    ///

///    ///

Page 6 – COMPLAINT
               Case 3:19-cv-00736-HZ      Document 1       Filed 05/10/19     Page 7 of 8




         21.      As a result of the late payment set forth in paragraph 18 above, defendant owes

$0.58 in interest to the Contract Fund and Union, and owes $24.10 in liquidated damages to the

Trustees of the Trust Funds.

         22.      The Trustees of the Trust Funds are entitled to recover their reasonable attorney

fees from defendant pursuant to the terms of the Trust Agreements that created the Trust Funds.

         WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

         1.       On the First Claim for Relief, requiring defendant to file its December 2018

through March 2019 remittance report forms, together with all report forms that become due

throughout the pendency of this lawsuit, pay all delinquent fringe benefit contributions and union

dues that are owed based on the information contained therein, pay interest on the delinquent

fringe benefit contributions and union dues from the date each payment became due until paid,

and pay liquidated damages on the delinquent fringe benefit contributions owed to the Trust

Funds;

         2.       On the Second Claim for Relief, requiring Defendant to pay $12.46 in interest to

the Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund;

         3.       On the Third Claim for Relief, requiring Defendant to pay $0.58 in interest to

the Contract Fund and Union, and $24.10 in liquidated damages to the Trustees of the Trust

Funds;

///      ///

///      ///

///      ///

///      ///

Page 7 – COMPLAINT
            Case 3:19-cv-00736-HZ          Document 1       Filed 05/10/19      Page 8 of 8




       4.        Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event the payroll examination

reveals that delinquent fringe benefit contributions and/or dues are owed, providing that

plaintiffs shall have the right to institute legal proceedings against defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorney fees and court costs;

       5.        Requiring defendant to pay the Trustees of the Trust Funds their reasonable

attorney fees;

       6.        Requiring defendant to pay plaintiffs’ costs and disbursements incurred in this

lawsuit; and

       7.        For such further relief as the Court deems just and equitable.

       DATED this 10th day of May 2019.

                                                BROWNSTEIN RASK, LLP


                                                /s/ Cary R. Cadonau
                                                Cary R. Cadonau, OSB #002245
                                                Attorney for Plaintiffs




Page 8 – COMPLAINT
